DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 13-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0004334) in view of Park et al. (US 2018/0096635) and Koike et al. (US 2018/0074397).
Regarding claim 1, Bae teaches a foldable transparent composite cover window (“a flexible cover window for a flexible display”) (Pg. 1, Paragraph [0002]). The window may include two cover panels which are formed from glass (“a first and second window made of glass and provided on an upper part of a first and second surface”) (Fig 1A/1B; Pg. 2, Paragraph [0029]). The two cover panels are separated by a gap and arranged in a transparent flexible plastic substrate (“a folding part between the first window and the second window by corresponding to a folding area of the display and filled with a transparent resin material”) (Pg. 2, Paragraph [0024]). Figures 1A and 1B illustrate the transparent plastic substrate being provided on the entirety of the surfaces of the two cover panels (“a transparent resin layer is provided on a total surface of each of the first and second window by continuing to the folding part filled with the transparent resin material”).
Bae is silent with respect to the ends of the cover panels being provided with a chamfer part which is adjacent to the folding part and the radius of curvature of the chamfer part being from 0.01 to 0.1 mm.
Park teaches a display device having a non-folding region having high rigidity and a folding region having flexibility which allows for increasing resistance to external impact (Fig. 3, Pg. 1 Paragraph [0002]). The non-folding area provided with hard portions includes rounded corners in order to prevent the boundary between hard portions and soft portions from being visible (Pg. 4, Paragraph [0059]).
Koike teaches chemically strengthened glass with excellent flexibility (Pg. 1, Paragraph [0001]). The glass is provided with tilted surfaces and a rounded edge to connect the tilted surfaces in order to suppress cracks in the glass (Pg. 5, Paragraph [0095]; Fig. 2). The rounded surface has a radius of curvature of 0.1 mm or less (Pg. 6, Paragraph [0104]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the cover panels of Bae such that they have rounded edges with tilted surfaces in order to prevent the boundaries of the cover panels and the plastic substrates from being visible to the user and the rounded edges with tilted surfaces having a radius of curvature of less than 0.1 mm in order to suppress cracks as taught by Park and Koike. 
Regarding claim 11, Bae teaches the windows as discussed above with respect to claim 1. As discussed above, the cover members are provided with tilted surfaces and rounded edges to connect the tilted surfaces. 
Regarding claim 13, Bae teaches the windows as discussed above with respect to claim 1. As discussed above, the plastic susbtrate is provided on surface of the cover members (Fig. 1A).
Regarding claim 14, Bae teaches the windows as discussed above with respect to claim 13. 
Bae is silent with respect to the resin material on the back surface being softer than a resin material on the front surface.
Park teaches the display devices with soft portions to be flexible as discussed above with respect to claim 1. Park further teaches the inclusion of a high hardness layer in order to protect the display devices from direct impacts (Pg. 3, Paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form a high hardness layer on the front of the plastic substrate in order to protect the windows from direct impacts as taught by Park. 
Regarding claim 15, Bae teaches the windows as discussed above with respect to claim 1. 
Bae is silent with respect to the process of forming the tilted surface. However, this limitation is a product-by-process limitation. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case, the final product of claim 15 is the flexible cover window of claim 1 which is taught by the combination of Bae in view of Park and Koike. As such, claim 15 is further rejected by this combination such that the processes do not impart any further structural limitations to the flexible cover window of claim 1. 
Regarding claim 21, Bae teaches the windows as discussed above with respect to claim 1. Koike further teaches the thicknesses of the glasses being from 100 microns to 190 microns (Pg. 5, Pargraph [0093]).
Regarding claim 22, Bae teaches the cover panels as discussed above with respect to claim 1. 
Bae is silent with respect to the windows having a minimum curvature radius of at least 0.5 mm during folding. 
However, this property appears to be dependent on the materials for forming the flexible cover windows of claim 1. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the final product of claim 1 is the flexible cover window with the first and second windows made from glass and the transparent resin material appears to be an optically clear resin including silicones, urethanes, epoxies and acrylics (PGPUB, Pg. 5, Paragraph [0084]).
As discussed above, Bae in view of Park and Koike teaches windows as discussed above with respect to claim 1 which includes two cover members separated by a gap and filled with a transparent plastic flexible substrate and the cover members are formed from a material such as glass. Furthermore, Bae teaches the plastic substrate being a polyurethane resin, an epoxy resin and an acrylic resin (Pg. 3, Paragraph [0032]). 
Therefore, one of ordinary skill in the art would appreciate that the overlap in materials as well as the structural limitations taught by the combination of Bae, Park and Koike and that of the instant invention would result in the windows of Bae having overlapping properties as well, including, but not limited to, having a minimum curvature radius of at least 0.5 mm during folding as required by claim 22. 

Claims 2-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0004334) in view of Park et al. (US 2018/0096635) and Koike et al. (US 2018/0074397) as applied to claim 1 above, and further in view of Chou et al. (US 2015/0110990).
Regarding claim 2, Bae teaches the windows as discussed above with respect to claim 1. 
Base is silent with respect to the plastic susbtrate further including a low-reflection inorganic material. 
Chou teaches functional coatings for surfaces and/or edges of substrates in which the coatings improve performance characteristics including high independent fracture threshold (Pg. 1, Paragraph [0002]). The coating provides impact absorption as well as crack mitigation properties and the coating includes urethane (meth)acrylate oligomers or epoxy resins in combination with nano-size inorganic particles such as silica particles (Pg. 1, Paragraphs [0009]-[0011]; Pg. 3, Paragraph [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the plastic substrate of Bae to further include nano-sized inorganic particles such as silica in order to improve impact absorption and crack mitigation properties of the plastic substrate as taught by Chou.
Regarding claim 3, Bae teaches the windows with the inorganic particles as discussed above with respect to claim 2. Chou further teaches the content of the inorganic particles being in the range of 2 to 50 percent by weight, which overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Bae teaches windows with the inorganic particles as discussed above with respect to claim 3. As discussed above, Bae teaches the plastic substrate as being transparent.
Regarding claim 5, Bae teaches the windows with the inorganic particles as discussed above with respect to claim 2. As discussed above, the particles may be silica nano particles.
Regarding claim 6, Bae teaches the windows with the inorganic particles as discussed above with respect to claim 5. Chou further teaches the particles having a size ranging from 7 to 35 nm (Pg. 3, Paragraph [0028]). 
Regarding claims 7-9, Bae teaches the windows as discussed above with respect to claim 1. 
Bae is silent with respect to a low reflection surface texturing being provided on the cover panels as required by claim 7. Bae is additionally silent with respect to titanium oxide or silica being deposited on the surface of the chamfer part or the surfaces of the cover panels as required by claim 8. Bae is lastly silent with respect to the texturing provided being chemically etched.
Chou teaches functional coatings for surfaces and/or edges of substrates in which the coatings improve performance characteristics including high independent fracture threshold (Pg. 1, Paragraph [0002]). The coating provides impact absorption as well as crack mitigation properties and the coating includes urethane (meth)acrylate oligomers or epoxy resins in combination with nano-size inorganic particles such as silica particles (Pg. 1, Paragraphs [0009]-[0011]; Pg. 3, Paragraph [0027]). Chou further teaches the surfaces of the substrate may include acid etching in order to provide strength of the glass by removing defects or weak layers of the glass (Pg. 4, Paragraph [0048]-[0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the cover panels such that they are further acid etched (“low reflection surface texturing” & “chemically etched”) prior to the functional coating being applied in order to strengthen the cover panels by removing defects and weak layers as taught by Chou. Furthermore, one of ordinary skill in the art would appreciate that the deposition of the coating including the silica inorganic particles would result in the particles being present on the textured surface as required by claim 7. 
Regarding claims 16-17, Bae teaches the windows as discussed above with respect to claim 1. 
Bae is silent with respect to the windows further including functional coating layers as required by claim 16. Bae is additionally silent with respect to the functional coating layers being single or multiple layers as required by claim 17. Bae is additionally silent with respect to the functional coating layers provided on the front being strength reinforcement layers and the functional coating layers provided on the back surface being an elastic reinforcement layer. Bae is lastly silent with respect to the functional coating layers being provided on the front surface being configured as multiple layers in which the material becomes harder upward as required by claim 19.
Chou teaches functional coatings for surfaces and/or edges of substrates in which the coatings improve performance characteristics including high independent fracture threshold (Pg. 1, Paragraph [0002]). The coating provides impact absorption as well as crack mitigation properties and the coating includes urethane (meth)acrylate oligomers or epoxy resins in combination with nano-size inorganic particles such as silica particles (Pg. 1, Paragraphs [0009]-[0011]; Pg. 3, Paragraph [0027]). The coatings may also be formed with multiple discrete layers which have varying properties in order to achieve desired results (Pg. 2, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the windows of Bae which further include the functional coatings of Chou which may be a single layer or multiple layers in order to provide impact absorption and crack mitigation properties. 
Regarding claim 18, Bae teaches the windows with the functional coatings as discussed above with respect to claim 17. As discussed above, Chou teaches the functional coatings which are formed from epoxy or urethane (meth)acrylate resins. Additionally, applicant’s specification list materials for the strength reinforcement layer including epoxy resins and materials for the elastic reinforcement layer including resins having a high content of urethanes (See PGPUB, Pg. 7, Paragraph [0102]). As such, one of ordinary skill in the art would appreciate that the functional coating applied to the front surface of the windows would act as a strength reinforcement layer when used with epoxy resins and when the functional coatings are applied to the back surface, they would act as an elastic reinforcement layer when used with urethane (meth)acrylate resins. 
Regarding claim 19, Bae teaches the windows with the functional coatings as discussed above with respect to claim 17. As discussed above, Chou teaches the coatings may also be formed with multiple discrete layers which have varying properties in order to achieve desired results. As such, one of ordinary skill in the art would appreciate that these multiple discrete layers would include have varying levels of impact absorption and crack mitigation properties teaching the limitation of “becoming harder upward.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0004334) in view of Park et al. (US 2018/0096635) and Koike et al. (US 2018/0074397) as applied to claim 1 above, and further in view of Masuda et al. (US 2012/0057100). 
Regarding claim 10, Bae teaches the windows as discussed above with respect to claim 1. 
Bae is silent with respect to the windows further including a micro-lens array pattern.
Masuda teaches optical members comprising a lens array pattern (Pg. 1, Paragraph [0001]). The micro-lens pattern provides display devices with improved light utilization efficiency (Pg. 1, Paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the windows of Bae with a micro-lens array pattern in order to improve the light utilization efficiency of the windows in use for display devices as taught by Masuda.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0004334) in view of Park et al. (US 2018/0096635) and Koike et al. (US 2018/0074397) as applied to claim 11 above, and further in view of Kondo et al. (US 3,981,709). 
Regarding claim 12, Bae teaches the windows as discussed above with respect to claim 11.
Bae is silent with respect to the cover members having angles of inclination of 1 to 10 degrees relative to a horizontal direction of the window. 
Kondo teaches toughened glass with an edge portion that has been subjected to edge grinding (Col. 1, Lines 55-63). The edge portions have chamfered surface which do not have angles greater than 30 degrees in order to provide enhanced fracture strength to the glasses (Col. 2, Lines 51-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the chamfered surfaces of the cover panels such that they have angles less than 30 degrees in order to improve the fracture strength of the cover panels as taught by Kondo.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2015/0004334) in view of Park et al. (US 2018/0096635), Koike et al. (US 2018/0074397) and Chou et al. (US 2015/0110990) as applied to claim 17 above, and further in view of Baca et al. (US 2010/0285275).  
Regarding claim 20, Bae teaches the windows with the functional coatings as discussed above with respect to claim 17. 
Bae is silent with respect to the functional coatings providing an anti-fingerprint or anti-reflection function.
Baca teaches glass susbtrates having surfaces with hydrophobic or oleophobic properties in order to provide resistance to fingerprinting (Pg. 1, Paragraph [0003]; Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the windows of Bae with surfaces that having hydrophobic and oleophobic properties in order to provide resistance to fingerprinting as taught by Baca. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783